DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The Office Action of 4/11/2022 is hereby withdrawn.  New grounds for rejection are presented below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
light receiver (Claims 1-4, 6-9, 11, 13, 14) – Corresponding structure disclosed at least by Page 6 lines 5-12 of the instant Specification.
distance measurer (Claims 8, 9, 11, 13, 14) – Corresponding structure would have been understood by one having ordinary skill in the art as at least a programming module that operates signal processing unit 5 in accordance with instant Fig. 5 and Page 7 lines 18-28 of the instant Specification.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 3 and 4 recite “changing a sampling rate of the A/D converter.”  This poses an antecedent basis issue in that Claim 1 has been amended to have already recited the sampling rate; are there two separate sampling rates or do Claims 3 and 4 refer to the sampling rate of Claim 1?  If the latter, Claim 3 should recite “the sampling rate.”
	More importantly, Claims 1 and 8 have been amended to recite that the sampling rate is “constant.”  Claims 3, 4, and 11 recite that the sampling rate is “changing.”  Claims 3, 4, and 11 are indefinite because it is unclear as to how the sampling rate can be considered to be both “constant” and “changing.”  This issue is especially evident in Claim 11, where the sampling rate could be interpreted to be recited as both “constant” and “reduced continuously” (these appearing to be mutually exclusive).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-9, 11, 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (US 20150153452 A1)[hereinafter “Yamamoto”].
Regarding Claims 1, 18, and 20, Yamamoto discloses an electronic apparatus [Fig. 11](and corresponding method) comprising:
a light receiver configured to receive a reception light including a reflected pulse generated by a reflection of an emitted pulse on an object [Paragraph [0029] – “The light receiving unit 20 is provided with a light receiving element (not shown) for each pixel to receive the reflected light, which corresponds to the light pulse emitted from the light emission unit 10.”];
an analog-to-digital converter configured to generate digital signals regarding the reception light at a constant sampling rate [Paragraph [0107] – “In the present embodiment, the analog-to-digital converter is provided to the sampling frequencies f1, f2. However, a single analog-to-digital converter may be provided. For example, a configuration of a measurement apparatus 100 having the single analog-to-digital converter of a modification will be described in FIG. 11.”Paragraph [0109] – “The common converter 130 is an analog-to-digital converter. The common converter 130 samples the receiving signal of each pixel inputted from the light receiving unit 20 and generates the sampling data of each pixel. The common converter 130 samples the receiving signal at the first sampling frequency f1 for each pixel similar to the first converter 31. Incidentally, the first sampling frequency f1 is determined in advance.”];
a memory configured to store the digital signals [Paragraph [0114] – “In the present embodiment, the first signal data and the second signal data are stored to different memories (that is, the first memory 51 and the second memory 55). The measurement apparatuses 1, 100 may store the first signal data and the second signal data to a single common memory instead of the first memory 51 and the second memory 55.”];
a memory controller configured to control a write rate to write the digital signals to the memory by changing a downsampling rate of the digital signal [Paragraph [0111] – “The thinning out unit 135 corresponds to a down sampling circuit. The thinning out unit 135 performs a thinning out processing for a sampling data outputted from the common converter 130. The thinning out unit 135 generates a sampling data whose sampling frequency is equal to the second sampling frequency f2 virtually. The sampling data corresponds to a thinning out data.”] in accordance with an elapsed time from emission timing of the emitted pulse [Paragraph [0127] – “In addition, when a difference between the flight time represented by the first signal data and the flight time represented by the second signal data is equal to or more than a reference value, the measurement portion selectively uses the second signal data of the first signal data and the second signal data and calculates the measurement value of the flight time.”This discloses “changing” the downsampling rate in that downsampling is performed (or not) situationally based on flight times.]; and
processor circuitry configured to measure a distance to the object based on a difference between the emission timing of the emitted pulse and reception timing of the reflected pulse [Paragraph [0047] – “The control unit 60 calculates the measurement value TF for each pixel based on the above selection manner. In addition, the control unit 60 calculates a distance D from the subject vehicle 3 to the front object 5 included in the pixel by using the measurement value TF of the pixel for each pixel. The front object 5 is a reflection source of the light pulse that is incident to the pixel. The control unit 60 multiples the measurement value TF by one half of a propagation velocity V of the light pulse, so that the control unit 60 calculates the distance D (corresponding to V.times.TF/2) from the measurement apparatus 1 to the front object 5 corresponding to the measurement value TF.”].

Regarding Claims 2 and 19, Yamamoto discloses that the memory controller is further configured to reduce the write rate continuously or stepwise as the elapsed time becomes longer within at least a part of a period for receiving the reception light by the light receiver [Paragraph [0127] – “In addition, when a difference between the flight time represented by the first signal data and the flight time represented by the second signal data is equal to or more than a reference value, the measurement portion selectively uses the second signal data of the first signal data and the second signal data and calculates the measurement value of the flight time.”This discloses “changing” the downsampling rate in that downsampling is performed (or not) situationally based on flight times.  The switching can be seen to be “continuous” in that it is performed live while the vehicle is in operation and “stepwise” in that it is switch between using downsampled data and non-downsampled data.].

Regarding Claim 6, Yamamoto discloses that the memory controller is configured to increase the downsampling rate for downsampling the digital signal continuously or stepwise as the lapse of time is longer [Paragraph [0111] – “The thinning out unit 135 corresponds to a down sampling circuit. The thinning out unit 135 performs a thinning out processing for a sampling data outputted from the common converter 130. The thinning out unit 135 generates a sampling data whose sampling frequency is equal to the second sampling frequency f2 virtually. The sampling data corresponds to a thinning out data.”Paragraph [0127] – “In addition, when a difference between the flight time represented by the first signal data and the flight time represented by the second signal data is equal to or more than a reference value, the measurement portion selectively uses the second signal data of the first signal data and the second signal data and calculates the measurement value of the flight time.”This discloses “increasing” the downsampling rate in that downsampling is performed (or not) situationally based on flight times.].

Regarding Claim 7, Yamamoto discloses that the memory controller is configured to set a write rate for storing the digital signal in the memory in a period of time between a first point in time and a second point in time to be greater than a write rate for storing the digital signal in the memory at least in a period in the elapsed time before the first point in time, the first point in time corresponding to a first distance to the object and the second point in time corresponding to a second distance to the object, the second point in time being longer than the first distance [Paragraph [0111] – “The thinning out unit 135 corresponds to a down sampling circuit. The thinning out unit 135 performs a thinning out processing for a sampling data outputted from the common converter 130. The thinning out unit 135 generates a sampling data whose sampling frequency is equal to the second sampling frequency f2 virtually. The sampling data corresponds to a thinning out data.”Paragraph [0127] – “In addition, when a difference between the flight time represented by the first signal data and the flight time represented by the second signal data is equal to or more than a reference value, the measurement portion selectively uses the second signal data of the first signal data and the second signal data and calculates the measurement value of the flight time.”This discloses “increasing” the downsampling rate in that downsampling is performed (or not) situationally based on flight times, which corresponds to the distance to the object.  See also Paragraph [0050], the higher sampling rate is used when the object is closer.  The recited “time points” and “distances” would be read on situationally when an object is located either inside or outside of distance R1 and corresponding data processing (downsampling or not) is performed.].

Regarding Claim 8, Yamamoto discloses an electronic apparatus [Fig. 11] comprising:
a light receiver configured to receive a reception light including a reflected pulse generated by a reflection of an emitted pulse on an object [Paragraph [0029] – “The light receiving unit 20 is provided with a light receiving element (not shown) for each pixel to receive the reflected light, which corresponds to the light pulse emitted from the light emission unit 10.”];
an analog-to-digital converter configured to generate digital signals regarding the reception light at a constant sampling rate [Paragraph [0107] – “In the present embodiment, the analog-to-digital converter is provided to the sampling frequencies f1, f2. However, a single analog-to-digital converter may be provided. For example, a configuration of a measurement apparatus 100 having the single analog-to-digital converter of a modification will be described in FIG. 11.”Paragraph [0109] – “The common converter 130 is an analog-to-digital converter. The common converter 130 samples the receiving signal of each pixel inputted from the light receiving unit 20 and generates the sampling data of each pixel. The common converter 130 samples the receiving signal at the first sampling frequency f1 for each pixel similar to the first converter 31. Incidentally, the first sampling frequency f1 is determined in advance.”];
a memory configured to store the digital signals [Paragraph [0114] – “In the present embodiment, the first signal data and the second signal data are stored to different memories (that is, the first memory 51 and the second memory 55). The measurement apparatuses 1, 100 may store the first signal data and the second signal data to a single common memory instead of the first memory 51 and the second memory 55.”];
a distance measurer configured to measure a distance to the object based on a difference between the emission timing of the emitted pulse and reception timing of the reflected pulse [Paragraph [0047] – “The control unit 60 calculates the measurement value TF for each pixel based on the above selection manner. In addition, the control unit 60 calculates a distance D from the subject vehicle 3 to the front object 5 included in the pixel by using the measurement value TF of the pixel for each pixel. The front object 5 is a reflection source of the light pulse that is incident to the pixel. The control unit 60 multiples the measurement value TF by one half of a propagation velocity V of the light pulse, so that the control unit 60 calculates the distance D (corresponding to V.times.TF/2) from the measurement apparatus 1 to the front object 5 corresponding to the measurement value TF.”]; and
a memory controller configured to control a write rate for storing the digital signal by changing a downsampling rate of the digital signal in the memory [Paragraph [0111] – “The thinning out unit 135 corresponds to a down sampling circuit. The thinning out unit 135 performs a thinning out processing for a sampling data outputted from the common converter 130. The thinning out unit 135 generates a sampling data whose sampling frequency is equal to the second sampling frequency f2 virtually. The sampling data corresponds to a thinning out data.”] in accordance with the distance to the object [Paragraph [0127] – “In addition, when a difference between the flight time represented by the first signal data and the flight time represented by the second signal data is equal to or more than a reference value, the measurement portion selectively uses the second signal data of the first signal data and the second signal data and calculates the measurement value of the flight time.”This discloses “changing” the downsampling rate in that downsampling is performed (or not) situationally based on flight times, which corresponds to the distance to the object.  See also Paragraph [0050], the lower sampling rate is used when the object is farther away.].

Regarding Claim 9, Yamamoto discloses that the memory controller reduces the write rate as the distance to the object is longer [Paragraph [0127] – “In addition, when a difference between the flight time represented by the first signal data and the flight time represented by the second signal data is equal to or more than a reference value, the measurement portion selectively uses the second signal data of the first signal data and the second signal data and calculates the measurement value of the flight time.”This discloses “reducing” the downsampling rate in that downsampling is performed (or not) situationally based on flight times, which corresponds to the distance to the object.  See also Paragraph [0050], the lower sampling rate is used when the object is farther away.].

Regarding Claim 11, Yamamoto discloses that the analog-to-digital converter reduces the sampling rate sampling the reception light continuously or stepwise as the distance to the object is longer [Paragraph [0032] – “The second sampling frequency f2 is sufficiently lower than the first sampling frequency f1.”See also Paragraph [0050], the lower sampling rate is used when the object is farther away.].

Regarding Claim 13, Yamamoto discloses that the memory controller increases the downsampling rate for downsampling the digital signal continuously or stepwise as the distance to the object is longer [Paragraph [0111] – “The thinning out unit 135 corresponds to a down sampling circuit. The thinning out unit 135 performs a thinning out processing for a sampling data outputted from the common converter 130. The thinning out unit 135 generates a sampling data whose sampling frequency is equal to the second sampling frequency f2 virtually. The sampling data corresponds to a thinning out data.”Paragraph [0127] – “In addition, when a difference between the flight time represented by the first signal data and the flight time represented by the second signal data is equal to or more than a reference value, the measurement portion selectively uses the second signal data of the first signal data and the second signal data and calculates the measurement value of the flight time.”This discloses “increasing” the downsampling rate in that downsampling is performed (or not) situationally based on flight times, which corresponds to the distance to the object.  See also Paragraph [0050], the higher sampling rate is used when the object is closer.].

Regarding Claim 14, Yamamoto discloses that when the distance to the object is between a first distance and a second distance that is longer than the first distance, the memory controller sets the write rate for storing the digital signal in the memory to be higher than a write rate for storing the digital signal in the memory when the distance to the object is shorter than the first distance [Paragraph [0111] – “The thinning out unit 135 corresponds to a down sampling circuit. The thinning out unit 135 performs a thinning out processing for a sampling data outputted from the common converter 130. The thinning out unit 135 generates a sampling data whose sampling frequency is equal to the second sampling frequency f2 virtually. The sampling data corresponds to a thinning out data.”Paragraph [0127] – “In addition, when a difference between the flight time represented by the first signal data and the flight time represented by the second signal data is equal to or more than a reference value, the measurement portion selectively uses the second signal data of the first signal data and the second signal data and calculates the measurement value of the flight time.”This discloses “increasing” the downsampling rate in that downsampling is performed (or not) situationally based on flight times, which corresponds to the distance to the object.  See also Paragraph [0050], the higher sampling rate is used when the object is closer.  The recited “distances” would be read on situationally when an object is located either inside or outside of distance R1 (first distance) and corresponding data processing (downsampling or not) is performed.  To clarify, the “second distance” being an arbitrary distance outside of R1 such as the ultimate end of the sensing range.].

Regarding Claim 15, Yamamoto discloses that the memory controller controls the write rate [Paragraph [0111] – “The thinning out unit 135 corresponds to a down sampling circuit. The thinning out unit 135 performs a thinning out processing for a sampling data outputted from the common converter 130. The thinning out unit 135 generates a sampling data whose sampling frequency is equal to the second sampling frequency f2 virtually. The sampling data corresponds to a thinning out data.”Paragraph [0127] – “In addition, when a difference between the flight time represented by the first signal data and the flight time represented by the second signal data is equal to or more than a reference value, the measurement portion selectively uses the second signal data of the first signal data and the second signal data and calculates the measurement value of the flight time.”] based on time of flight of the emitted pulse and the reception light from the emission timing at which the emitted pulse is emitted to a point in time at which the reception is received [Paragraph [0047] – “The control unit 60 calculates the measurement value TF for each pixel based on the above selection manner. In addition, the control unit 60 calculates a distance D from the subject vehicle 3 to the front object 5 included in the pixel by using the measurement value TF of the pixel for each pixel. The front object 5 is a reflection source of the light pulse that is incident to the pixel. The control unit 60 multiples the measurement value TF by one half of a propagation velocity V of the light pulse, so that the control unit 60 calculates the distance D (corresponding to V.times.TF/2) from the measurement apparatus 1 to the front object 5 corresponding to the measurement value TF.”].

Regarding Claim 16, Yamamoto discloses that the distance measurer processing circuitry measures the distance to the object based on information on the reception light received by the light receiver at a first point in time and information on the reception light received by the light receiver at a second point in time that is earlier than the first point in time stored in the memory [Paragraph [0047] – “The control unit 60 calculates the measurement value TF for each pixel based on the above selection manner. In addition, the control unit 60 calculates a distance D from the subject vehicle 3 to the front object 5 included in the pixel by using the measurement value TF of the pixel for each pixel. The front object 5 is a reflection source of the light pulse that is incident to the pixel. The control unit 60 multiples the measurement value TF by one half of a propagation velocity V of the light pulse, so that the control unit 60 calculates the distance D (corresponding to V.times.TF/2) from the measurement apparatus 1 to the front object 5 corresponding to the measurement value TF.”See Fig. 3 disclosing the monitoring over time.].

Regarding Claim 17, Yamamoto discloses a light emitter configured to emit the emitted pulse [Paragraph [0029] – “The light receiving unit 20 is provided with a light receiving element (not shown) for each pixel to receive the reflected light, which corresponds to the light pulse emitted from the light emission unit 10.”], wherein the distance measurer processing circuitry acquires the emission timing at which the emitted pulse is emitted [Paragraph [0026] – “The flight time corresponds to a time from when the light pulse is emitted to when the reflected light is received.”].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 20150153452 A1)[hereinafter “Yamamoto”].
Regarding Claim 3, Yamamoto discloses that the memory controller is configured to use an analog-to-digital converter having different sampling rates for sampling the reception light [See the first converter 31 and the second converter 35 with different corresponding sampling rates in Paragraphs [0030]-[0031].] in accordance with the elapsed time [Paragraph [0127] – “In addition, when a difference between the flight time represented by the first signal data and the flight time represented by the second signal data is equal to or more than a reference value, the measurement portion selectively uses the second signal data of the first signal data and the second signal data and calculates the measurement value of the flight time.”], but fails to disclose controlling the write rate by changing a sampling rate of the analog-to-digital converter.  However, it would have been obvious to selectively record the measured data used in distance determination that corresponds to only the situationally appropriate sampling rate in order to reduce the impact on computational resources and memory space.

Regarding Claim 4, Yamamoto (as modified) would disclose that the memory controller is configured to control the sampling rate of the analog-to-digital converter to be lower as the elapsed time is longer [Paragraph [0032] – “The second sampling frequency f2 is sufficiently lower than the first sampling frequency f1.”Paragraph [0127] – “In addition, when a difference between the flight time represented by the first signal data and the flight time represented by the second signal data is equal to or more than a reference value, the measurement portion selectively uses the second signal data of the first signal data and the second signal data and calculates the measurement value of the flight time.”See also Paragraph [0050], the lower sampling rate is used when the object is farther away.].

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    132
    884
    media_image1.png
    Greyscale

Examiner’s Response:
	The corresponding rejections are hereby withdrawn.

Applicant argues:

    PNG
    media_image2.png
    765
    896
    media_image2.png
    Greyscale

Examiner’s Response:
	New grounds for rejection are presented above.  Yamamoto, which Applicant provides no arguments regarding the amended subject matter, discloses the recited features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Boloorian et al. (US 2021/0318436) discloses a LIDAR system that includes electronics that control a frequency of the system output signal over a series of cycles. The electronics change the frequency of the system output signal at a first rate during a first one of the data periods. The electronics change the frequency of the system output signal at a second rate during a second one of the data periods. The second rate is different from the first rate.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2857